Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-10, drawn to a method of analyzing a sample with sets of detector oligonucleotides and competitor oligonucleotides in each respective sets.
Group II, claims 11-18, drawn to a reagent system with detector oligonucleotides with P2-n-A configuration.
Group III, claims 11-18, drawn to a reagent system with detector oligonucleotides with n-A1 configuration.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Inventions I-III lack unity of invention because even though the inventions of these groups require the technical feature of the oligonucleotide sets of Groups II and/or III, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Jacky et al. (US2018/0057864 A1, published March 2018, priority April 2016) in view of Withey, G. (WO 2017/079593 A1, .
Withey teaches the common method of using 5’ barcoding to identify nucleic acids in a sample (section [0030]) and therefore, using a 5’ barcoding construct into the detector oligonucleotides of Jacky et al. would have been obvious, thereby rendering the present special technical feature lacking novelty and/or being obvious over the prior art.
Additionally, 37 CFR 1.475 (b), states that claims drawn to different categories of invention  will be considered to have unity of invention if the claims are drawn only to one of the following combination of categories:
(1) A product and a process of producing the product
(2) A product and a process of using the product
(3) A product, process of producing the product, and a process of using the product
(4) A process and an apparatus or means to carryout the process
(5) A product, a process of producing the product, and an apparatus of means to carryout the process.
An application containing claims to more or less than one of the “combinations of categories” of inventions set forth above, unity of invention might not be present. (MPEP 1850).
	Inventions of Groups II and III are two different reagent products and therefore, do not conform to the single category of inventions sanctioned under 37 CFR 1.475(b), also lacking in unity of invention.
Additional Species Requirement
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
I – extending the detector oligonucleotide; or
II – extending the target nucleic acid 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1, 2, 5-16, 19, and 20.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species lack unity of invention because the groups do not share the same or corresponding technical feature.
The two different species require that the detector oligonucleotide structure be altered (e.g., 3’ end of the detector oligonucleotide is blocked or unblocked), depending on the embodiment selected and this structure is deemed essential.
Rejoinder under In re Ochiai
	The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims.  Failure to do so may result in a loss of right to rejoinder.
	Further, note that the prohibition against double patenting rejection of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.
	Finally, Applicants are advised that in the event of rejoinder, if the application containing the rejoined claims is not in condition for allowance, the subsequent Office Action may be made FINAL, or, if the application was already under FINAL rejection, the next Office Action may be made an advisory action.


Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        October 20, 2021
/YJK/